IN THE COURT OF APPEALS OF IOWA

                                 No. 14-1448
                              Filed April 8, 2015

IN RE THE MARRIAGE OF RAMNEEK BHOGAL
AND DORI BHOGAL

Upon the Petition of
RAMNEEK BHOGAL,
      Petitioner-Appellant,

And Concerning
DORI BHOGAL, n/k/a DORI CLARK,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Scott County, John D. Telleen,

Judge.



      Appeal from the ruling and order denying petitioner’s application to modify

a decree of dissolution of marriage. AFFIRMED.



      Matt O’Hollearn of Brick Gentry, P.C., West Des Moines, for appellant.

      Maria K. Pauly of Maria K. Pauly Law Office, P.L.L.C., Davenport, for

appellee.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                         2



MCDONALD, J.

       Ramneek Bhogal appeals from the district court’s ruling and order denying

his application to modify the decree of dissolution of marriage between he and

Dori Bhogal, now known as Clark. Our review in this equity action is de novo; we

give deference to the trial court's fact findings, especially those involving the

credibility of the witnesses, but we are not bound by those findings. See Nicolou

v. Clements, 516 N.W.2d 905, 906 (Iowa Ct. App. 1994).

       Ramneek and Dori divorced in March 2007.            The dissolution decree

granted the parties joint custody and joint physical care of their two minor

children. In January 2015, Ramneek filed his application to modify the decree of

dissolution of marriage, seeking primary physical care of the children. The event

that ultimately precipitated Ramneek to file his modification application was Dori’s

decision to leave her husband and cohabit with a same-sex partner without any

notice to Ramneek or their children. In his application, Ramneek claimed there

were material changes in circumstances supporting modification, to wit: Dori

allegedly had an unstable marital relationship, home environment, and living

arrangements; Dori allegedly was participating in immoral behavior; the parties

allegedly had notice issues and inconsistent parenting abilities; and Dori

allegedly did not properly tend to the needs of their special-needs son. The

matter came on for trial in July 2014, and the district court denied the application

for modification.

       The party requesting modification has the burden of establishing a

substantial change in material circumstances.           A substantial change in
                                         3



circumstances is one that is more or less permanent, not contemplated by the

court when the decree was entered, and that affects the children’s welfare. See

In re Marriage of Frederici, 338 N.W.2d 156, 158 (Iowa 1983); In re Marriage of

Thielges, 623 N.W.2d 232, 238 (Iowa Ct. App. 2000).           After establishing a

substantial change in circumstances, the party seeking modification must also

establish the ability to minister more effectively to the needs of the children. See

Frederici, 338 N.W.2d at 158. This is a “heavy burden,” and rightly so. See

Thielges, 623 N.W.2d at 235–37; In re Marriage of Rosenfeld, 524 N.W.2d 212,

213 (Iowa Ct. App. 1994). To promote stability in the children’s lives, our courts

have concluded that “once custody of children has been determined, it should be

disturbed only for the most cogent reasons.” Dale v. Pearson, 555 N.W.2d 243,

245 (Iowa Ct. App.1996).

       On appeal, Ramneek argues that the change in Dori’s relationships,

change in Dori’s housing situation, and lack of communication between the

parties, among other things, constitute a substantial change in circumstances.

On de novo review, we conclude Ramneek failed to prove a substantial change

in circumstances.     While there is no doubt that Dori’s unnoticed move

demonstrated poor judgment, this appears to be an isolated circumstance and

not a permanent and substantial change in circumstances warranting

modification of a care arrangement that has worked for the parties and their

children for a number of years. The district court’s ruling and order best sums

the situation:

            Up until December 2013, this family overall was a very good
       example of how a shared care arrangement can work in the best
                                        4



       interests of the children. These parents are by and large respectful
       of each other, each is heavily involved in the children’s lives, each
       are loving, quality parents, the communication has for the most part
       been effective, they keep the interests of their children paramount
       and neither run down the other. They have well behaved, loving
       children who are happy with the present shared care arrangement.
       Ri. does well in school and Ro. does as well as can be expected,
       given his significant challenges. The Court is not suggesting that
       the situation has been perfect. Petitioner has been frustrated with
       Respondent’s perceived lack of diligence with respect to medical
       issues but looking at the big picture, these are certainly children
       that have received overall stellar medical care. Ramneek agreed
       that Dori is basically a good parent, at least up until her sudden
       move in December of 2013. As noted above, the Court agrees that
       the way in which Dori handled that situation was extremely poor.
       However, the big picture here is that we have two quality parents
       who throughout the vast majority of the time since their 2007
       divorce have co-parented successfully and the children have been
       doing well and are very happy under the present shared care
       arrangement. The Court finds that Dori’s recent move of residence
       and into the same-sex relationship and the other issues raised by
       Ramneek do not constitute a substantial change in circumstances
       not contemplated by the Court at the time of the entry of the
       Decree.

       We agree with the district court’s resolution of the issue.       We have

considered the parties’ arguments, whether set forth explicitly herein, and we

affirm the judgment of the district court without further opinion. See Iowa Ct. R.

21.26(a), (b), (d), and (e).

       AFFIRMED.